Exhibit 10.4

GRANT AWARD AGREEMENT AND NOTICE

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK GRANT

                         , 200    

Under Armour, Inc. (the “Company”) has granted to you, the Grantee identified
below, as a Non-Employee Director of the Company, restricted shares of the
Company’s Class A Common Stock. This restricted stock grant has been made
pursuant to the terms of the Under Armour, Inc. 2005 Omnibus Long-Term Incentive
Plan (the “Incentive Plan”). The Incentive Plan along with this Notice set forth
the terms and conditions of this grant. The Incentive Plan is incorporated
herein by reference. Acceptance of this grant by you constitutes your
acknowledgment that you have received and read a copy of the Incentive Plan, and
your acceptance of all terms and conditions of such plan. Capitalized terms used
in this Notice shall have the respective meanings given to such terms in the
Incentive Plan, unless otherwise defined in this Notice.

 

Grantee Name:    ________________________________________________________ Grant
Date:                             , 200    

Number of Restricted

Shares Granted:

   _____________ Vesting:    100% on the date of the Company’s 200_ annual
stockholder meeting, or earlier upon your death or Disability or upon a Change
in Control. If you cease to be a director of the Company prior to vesting of the
restricted shares, the restricted shares shall be forfeited on the date you
cease to be a director.

 

Under Armour, Inc.

By:

 

 

Title:

 

 